Title: From Thomas Jefferson to Albert Gallatin, 14 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dec. 14. 08
                  
                  Th: Jefferson returns the inclosed report to mr Gallatin with his entire approbation & affectionate salutations.
                  
                     P.S. on reconsideration. the use of the words ‘temporary’ & ‘permanent’ in the 6th. page applied to the embargo, may give countenance to the federal charge & clamour, as if we had really contemplated it as a permanent measure: and altho’ the idea as here explained, is just, yet they will seize & use the word without the explanation. would not some such change as proposed in the inclosed paper, express your idea without the use of the words which may be so misrepresented?
                     pa. 6. line 8. d ‘considered as temporary measures which will ultimately’ & insert ‘after a certain time to’
                     line 12. d ‘shall be adopted as a permanent system during the continuance of the existing foreign hostilities’ & insert   ‘are to have equal continuance with the existing foreign hostilities’   or preferably ‘are to have equal continuance with the belligerent edicts, indefinite as that is’
                     again pa. 7. l.d ‘are therefore’ & insert ‘need therefore be’
                  
               